              Case 1:18-cv-03799-SAG Document 40 Filed 10/31/19 Page 1 of 1



Christopher J. Lyon
PARTNER
cjlyon@simmsshowers.com
443.290.8708


                                                    October 31, 2019

VIA CM/ECF SYSTEM
The Honorable Stephanie A. Gallagher
United States District Court
District of Maryland
101 West Lombard Street
Baltimore, Maryland 21201

                    Re:       McCormick & Company, Inc. v. Primal Palate, LLC
                              In the United States District Court for the District of Maryland
                              Case No. 1:18-cv-03799-SAG

Dear Judge Gallagher:

       Along with lead counsel, Steven Susser of Carlson Gaskey Olds, our firm represents
Primal Palate, LLC (“Primal Palate”). At the beginning of this month, the Court issued an Order
scheduling, among other events, a Pretrial Conference for March 16, 2020 (ECF No. 38).

       On that date, the undersigned is already scheduled to be out of the country on a family
vacation. It is, therefore, respectfully requested that the undersigned either be excused from
appearing at the Pretrial Conference or be permitted to participate telephonically. Whether the
undersigned is excused, appears telephonically or appears in person, Primal Palate will be
represented at the Pretrial Conference by Mr. Susser.

           If Your Honor requires a more formal motion, we shall readily comply.


                                                                   Respectfully submitted,



                                                                   Christopher J. Lyon



cc:        All Counsel of Record




      201 International Circle, Suite 250 | Baltimore, Maryland 21030 | www.simmsshowers.com | Offices also in Leesburg,
                                                              Virginia
